Title: To James Madison from David Jones, 25 August 1812
From: Jones, David
To: Madison, James


Dear Sir,
Wheeling augt. 25. 1812.
I have been about two months in ohio State & am now at this Place on my way to Chester. I think it my Duty to give a Statements of matters here & in the army according to reports, & letters from the army. Reports are so false in ohio State, that I can assert nothing possitively, I will not vouch therefore for the Truth of all I shall write. It is the prevailing opinion here that you have been grosly imposed on to appoint governor Hull as Commander, as it is thought he has not one military Qualification and it is my opinion all his movements have been a full Demonstration of the Fact. Only observe first puting the Baggage on board a vessel without a gard, when it would have been convenient to have sent a Company that way, neither ought they to have gone the East side of the Island opposite to the fort. 2. he crossed over to Sanwich & issued a foolish threat in his Proclamation to put to the Death every man found fighting beside an Indian. 3d. all the Detachments toward malden were weak & could answere no other Purpose than to demonstrate that he was not Qualified to Command, as his Detachments were too small & not supported by proper reinforcements. His Conduct on that side are blunders. It is confidently asserted that he has recrossed to Detroit. Nothing could be worse than this movement, as it will dispirit the Cannadians, and encourage the Indians. 4. he must have known the Number of Indians & brittish at brown’s Town. Report says, they were 7 or 800d, while at the same Time he ordered only 400d of Col. Boyds regiment unsupported. The first news said half of them were sacrificed; but the last accounts said only 17 were left Dead. Report says & letters confirm that Colonels Cass, mackarthur & miller asked 500d hundred men, (by the by, his force was not much more than one half enough) to go & burry the Dead. Hulls answere was, let the Dead burry the Dead. This exasperated to [sic] officers so much, that they gave him a Challenge for a Duel. This he did not accept & he ought not. Thus, Sir, you see the army nearly in a State of mutany. Add to all this, it is confidently asserted that he is very often intoxicated; and is very much against him, it is confidently aserted that his Son holds a Commission in the brittish army in malden and that his Daughter is married to a brittish officer there. The Common appelation given him in ohio State is granny Hull. For gods sake Sir, look out an officer fit to command & send him on to suppercede the present Cyfer. Now I have done my Duty to you & my Country, and as I said before, I will not answere for the truth of these facts. If they are not substantiated, it will do harm for you to know that these reports prevail.
Now Sir I shall come home nearer to yourself or Congress, & which to blame I know not. There ought to have been 4 gun boats on this Lake, carrying each two 18 pounders. These would sweep to [sic] Lake of every brittish vessel. For want of this Step, all provisions must be send [sic] at an immense Expense & Danger by Land, through the mouth of the Indians, who are fast increasing, & had it not been for the Timely supply from Kentuckey with drafted men from ohio State, with some inlisted Soldiers the Country would have been oblidged to have raised en mass to defend themselves.
By all that I have heard the Conduct of Gen. Dearborn has been little Better; for instead of being at Boston, he ought to have taken the Passes of St. Lawrence & have prevented supplies of Troops from Canada. Also 20 gun boats ought to be built for Lake ontario, which would clear that Lake. Niagara must be taken this fall or the first year will be lost in Blunders. Wishing that god may inspire you with wisdom, I subscribe myself your Sincere friend & humble Servt
David Joneslate Chaplain to gen wayne.
P. S. for want of Time & paper I have sent you this disagreeble Letter without transcribing.
David Jones
